Citation Nr: 0502635	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death 
pension benefits.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant's deceased spouse had recognized guerrilla 
service from June 1944 to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On a VA Form 9, dated in August 2002, the appellant crossed 
out the box pertaining to requests for hearings before the 
Board.  This box specified that the form should not be used 
to request a hearing before a VARO hearing officer.  
Nevertheless, at the bottom of the reverse side of the form, 
she wrote that she was requesting a personal hearing at the 
RO.  

In a letter dated in September 2002, the appellant again 
requested a personal hearing at the RO.  

In a Joint Motion, dated in September 2004, the parties 
agreed that the appellant should be afforded a personal 
hearing.  It was so ordered by the United States Court of 
Appeals for Veterans Claims in October 2004.  That Order 
vacated the Board's decision of October 2003 and remanded the 
matter for action complying with the Joint Motion.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the appellant 
for the purpose of clarifying the type of 
personal hearing that she desires and 
then schedule the appropriate hearing.  

2.  If the veteran elects to have a Board 
hearing (i.e., Travel Board or 
Videoconference hearing), the case should 
be returned to the Board after the 
hearing is accomplished.   

3.  If the appellant elects to have an RO 
hearing before a rating specialist or 
Decision Review Officer, the RO should 
thereafter readjudicate her claim for 
legal entitlement to VA death pension 
benefits with consideration of her 
testimony, along with any other evidence 
added to the record since the statement 
of the case (SOC) was issued in August 
2002.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




